           Case 3:20-cv-00358-MMD Document 2 Filed 12/02/20 Page 1 of 9



1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6     UNITED STATES OF AMERICA,                          Case Nos. 3:16-cr-00086-MMD-WGC-1
7                          Respondent/Plaintiff,                       ORDER
               v.
8
      RONALD WILLIAMS III,
9
                          Petitioner/Defendant.
10

11

12   I.       SUMMARY

13            Williams plead guilty to one count of Felon in Possession of a Firearm, in violation

14   of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2) (ECF Nos. 25, 27) and

15   on November 7, 2017, the Court sentenced him to 70 months imprisonment (ECF No.

16   29). Before the Court is Williams’ motion to vacate, set aside, or correct his conviction

17   and sentence under 28 U.S.C. § 2255(a). (ECF No. 32 (the “Motion”).)1 Williams filed his

18   Motion in response to the Supreme Court’s ruling in Rehaif v. U.S., 139 S. Ct. 2191

19   (2019), arguing that the Supreme Court’s reinterpretation of 18 U.S.C. §§ 922(g) and

20   924(a)(2) in Rehaif renders his indictment defective for failure to include a requisite mens

21   rea element. But because Williams’ claims are procedurally barred, because he waived

22   the right to raise constitutional claims like this one when he plead guilty unconditionally,

23   and as further explained below, the Court will deny the Motion.

24   II.      BACKGROUND

25            On December 14, 2016, a grand jury indicted Petitioner Ronald Williams on two
     counts of Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
26
27

28            1The   government opposes the Motion. (ECF No. 34.) Williams filed a reply. (ECF
     No. 38.)
           Case 3:20-cv-00358-MMD Document 2 Filed 12/02/20 Page 2 of 9



1    924(a)(2). (ECF No. 1.) As to Count Two, Felon in Possession of a Firearm, the indictment
     alleges the following:
2

3             On or about November 23, 2016, in the State and District of Nevada, Ronald
              Williams III, defendant herein, having been convicted of crimes punishable
4             by imprisonment for a term exceeding one year . . . did knowingly possess
              a Norinco rifle . . . a Norinco rifle . . . a Smith & Wesson rifle . . . a Smith &
5             Wesson rifle . . . a Heckler & Koch rifle . . . said possession being in and
              affecting commerce; all in violation of Title 18, United States Code, Sections
6             922(g)(1) and 924(a)(2).
7    (Id.) Williams plead guilty to Count Two of the indictment and Count One was dismissed.

8    (ECF Nos. 25, 27.) On November 7, 2017, the Court sentenced Williams to 70 months

9    imprisonment and three years supervised release. (ECF No. 29.) Judgment was entered

10   on November 13, 2017. (ECF No. 30.) Williams did not appeal his sentence. He is

11   scheduled to be released on November 12, 2021. (ECF No. 32 at 5.) On June 16, 2020,

12   he filed the Motion. (ECF No. 32.)

13   III.     LEGAL STANDARD

14            As noted, Williams requests his sentence be vacated, set aside, or corrected under

15   28 U.S.C. § 2255(a) following the Supreme Court’s decision in Rehaif, 139 S. Ct. 2191.

16   (Id.) Under § 2255, a federal prisoner may “move the court which imposed the sentence

17   to vacate, set aside or correct the sentence” if the sentence was imposed in violation of

18   the Constitution or laws of the United States. 28 U.S.C. § 2255(a). On June 21, 2019, the

19   Supreme Court decided Rehaif, overruling longstanding Ninth Circuit precedent regarding

20   the required mens rea under 922(g) and 924(a)(2). 2 See 139 S. Ct. at 2200. Prior to the

21   decision, the government was only required to prove the defendant knowingly possessed

22   a firearm. See id. But under Rehaif, the government “must prove both that the defendant

23   knew he possessed a firearm and that he knew he belonged to the relevant category of

24   persons barred from possessing a firearm.” Id. Thus, the decision added a new mens rea

25   element to 922(g) and 924(a)(2).

26   ///

27
              2See
                 U.S. v. Enslin, 327 F.3d 788,798 (9th Cir. 2003) (holding the government did
28   not need to prove defendant knew of their prohibited status under 922(g).)
                                                      2
           Case 3:20-cv-00358-MMD Document 2 Filed 12/02/20 Page 3 of 9



1    IV.       DISCUSSION

2              Williams argues that his indictment failed to state a federal crime by omitting a

3    necessary element of § 922(g)(1) required under Rehaif, depriving the court of subject

4    matter jurisdiction and rendering his conviction unconstitutional. (ECF No. 32.) As to the

5    constitutionality of the conviction, Williams claims that the indictment lacked a cognizable

6    claim, violating his Fifth Amendment right requiring that the grand jury find probable cause

7    to support all necessary elements of the crime, and his Sixth Amendment right

8    guaranteeing notice of the nature and cause of the accusations against him. (Id.) Further,

9    Williams argues that the government was required to demonstrate not only that he knew

10   of his prohibited status, but also that he knew his status prohibited him from possessing

11   a firearm. (Id.) Ultimately, Williams maintains these errors are structural, requiring the

12   Court vacate his conviction and release him. (Id.)

13          The government responds that Williams’ claims are waived by his unconditional guilty

14   plea, and procedurally barred because they were not raised on direct appeal. (ECF No.

15   34.)

16             As further explained below, the Court addresses each issue Williams raises and

17   finds as follows. First, Williams’ petition is timely. Second, Rehaif applies retroactively.

18   Third, the government is not required to demonstrate Williams knew he was barred from

19   possessing a firearm. Fourth, the Court had subject matter jurisdiction at the time it

20   imposed his sentence. Fifth, Williams’ claims are procedurally barred because while he

21   can demonstrate cause, he has failed to demonstrate prejudice and there is no structural

22   error. Finally, Williams waived his right to bring a challenge by pleading guilty. In short,

23   the Motion is ultimately denied because Williams waived his right by pleading guilty and

24   the Motion is procedurally barred.

25   ///

26   ///

27   ///

28   ///

                                                   3
       Case 3:20-cv-00358-MMD Document 2 Filed 12/02/20 Page 4 of 9



1           A.     The Petition is Timely

2           Under 28 U.S.C. § 2255, a “1-year period of limitation” applies and runs from the

3    latest of four time triggers.3 See 28 U.S.C. § 2255. Williams claims that his Motion is timely

4    because it was filed within one year of Rehaif being decided. (ECF No. 32 at 10.) Under

5    this standard, the Motion is timely. Rehaif was decided June 21, 2019, and thus Williams

6    had until June 20, 2020 to file for relief. The Motion was filed June 16, 2020. (ECF No.

7    32.) Thus, it was filed within one year of the Court’s decision in Rehaif. Moreover, the

8    government does not contest timeliness.

9           B.     Retroactivity

10          Williams next argues that the new rule established in Rehaif applies retroactively

11   to his case. (Id. at 10-11.) As the government does not dispute retroactivity,4 the Court

12   assumes without deciding that Rehaif applies retroactively to Williams’ § 2255 claims.

13   See U.S. v. Abundis, Case No. 2:18-cr-00158-MMD-VCF-1 (D. Nev. Nov. 30, 2020).

14          C.     Required Proof

15          Williams further argues that the plain language of Rehaif requires the government

16   not only demonstrate he knew of his prohibited status—as previously convicted of a crime

17   punishable by more than one year—but knew that this status barred him from possessing

18   a firearm. (ECF No. 32 at 7-9.) The Court finds that the government was only required to

19

20          3The   four time triggers are: “(1) The date on which the judgment of conviction
     becomes final; (2) the date on which the impediment to making a motion created by
21   governmental action in violation of the Constitution or laws of the United States is
22   removed, if the movant was prevented from making a motion by such governmental
     action; (3) the date on which the right asserted was initially recognized by the Supreme
23   Court, if that right has been newly recognized by the Supreme Court and made
     retroactively applicable to cases on collateral review; or (4) the date on which the facts
24   supporting the claim or claims presented could have been discovered through the
     exercise of due diligence.” 28 U.S.C. § 2255.
25
            4The  government only cursorily addresses retroactivity and at no point refutes
26   Williams’ argument that Rehaif applies retroactively. (ECF No. 34 at 6 (“Just as Williams
     argues with respect to the retroactivity analysis, see ECF No. 32, at 11, the government
27   believes that Bailey v. United States, 516 U.S. 137 (1995) provides an ‘excellent parallel’
     for the procedural default analysis.”).)
28

                                                   4
       Case 3:20-cv-00358-MMD Document 2 Filed 12/02/20 Page 5 of 9



1    prove that Williams knew of his prohibited status, not that Williams knew his status barred

2    him from possessing a firearm. See Abundis, Case No. 2:18-cr-00158-MMD-VCF-1.

3           D.      Subject Matter Jurisdiction

4           Next, Williams argues that because the indictment did not describe each element

5    of the offense he was charged with, it failed to make out a federal offense, depriving the

6    Court of jurisdiction under 18 U.S.C. § 3231—a defect constituting structural error. (ECF

7    No. 32 at 15-16.) To the extent the indictment was defective for failing to allege the mens

8    rea element under Rehaif, it did not deprive this Court of subject matter jurisdiction. See

9    Abundis, Case No. 2:18-cr-00158-MMD-VCF-1.

10          E.      Procedural Default

11          The government also argues that Williams’ claims are procedurally defaulted.

12   (ECF No. 34 at 6.) While a defendant is permitted to attack the legality of his sentence or

13   conviction, a defendant who fails to raise the claim on direct appeal is procedurally

14   defaulted unless the defendant can demonstrate: (1) cause and prejudice; or (2) actual

15   innocence. See Bousley 523 U.S. at 622 (citations omitted); U.S. v. Frady, 456 U.S. 152,

16   167-168 (1982).

17          Williams does not contest that he did not raise the claim in the Motion during his

18   direct appeal, but Williams responds he can overcome his procedural default because the

19   errors in his indictment are structural, requiring only a showing of cause to set it aside.

20   (ECF No. 32 at 13, 16-21.) Alternatively, Williams argues that he can overcome

21   procedural default because he has sufficiently demonstrated cause and prejudice. (ECF

22   No. 38 at 7-10.) The Court finds that Williams demonstrates cause but not prejudice or

23   structural error.

24          1.      Cause

25          A defendant has cause to overcome procedural default when the “constitutional

26   claim is so novel that its legal basis is not reasonably available to counsel.” Reed v. Ross,

27   468 U.S. 1, 16 (1984). A claim is not reasonably available if it “overturn[s] a longstanding

28

                                                  5
       Case 3:20-cv-00358-MMD Document 2 Filed 12/02/20 Page 6 of 9



1    and widespread practice to which this Court has not spoken, but which a near-unanimous

2    body of lower court authority has expressly approved.” Id. at 17 (quotation omitted).

3           The Court finds Williams has cause because Rehaif overturned longstanding

4    practice approved by a near unanimous body of lower courts, making his claim based on

5    Rehaif “novel.” See Abundis, Case No. 2:18-cr-00158-MMD-VCF-1.

6           2.     Prejudice

7           The actual prejudice prong of the procedural default analysis requires a defendant

8    show “not merely that the errors created a possibility of prejudice, but that they worked to

9    his actual and substantial disadvantage, infecting his entire proceedings with error of

10   constitutional dimensions.” Murray v. Carrier, 477 US at 478, 488 (1986). For defective

11   indictments, the question is “whether an error or omission in an indictment worked to the

12   prejudice of the accused.” U.S. v. James, 980 F.2d 1314, 1316 (9th Cir. 1992). More

13   specifically, the question is whether the defendant had “been given adequate knowledge

14   of the missing element[] in order to satisfy the due process requirement.” Id. at 1318.

15          Williams argues that without adequate knowledge of the missing element, due

16   process was not satisfied because he was not given notice and not able to put on a

17   thorough defense. (ECF No 38 at 17-21.) The government relies on the Ninth Circuit’s

18   decision in U.S. v. Benamor, 937 F.3d 1182, 1186 (9th Cir. 2019), to argue that, given his

19   criminal history, no reasonable possibility exists that Williams did not know he had been

20   convicted of a crime for which he could be sentenced to more than a year imprisonment.

21   (ECF No. 34 at 17-19.)

22          In Benamor, the defendant filed a petition for rehearing following Rehaif, arguing

23   that the evidence was insufficient because the government failed to prove he knew he

24   was a felon. See 937 F.3d at 1188. The Ninth Circuit pointed to the defendant’s stipulation

25   that he had been convicted of a crime punishable by more than one year to relieve the

26   government’s burden. See id. But the Ninth Circuit also acknowledged that “the stipulation

27   does not end the discussion as to Defendant’s knowledge of his status.” Id. Rather, the

28   court pointed to defendant’s seven prior felony convictions, several of which were

                                                  6
       Case 3:20-cv-00358-MMD Document 2 Filed 12/02/20 Page 7 of 9



1    sentences for more than one year imprisonment imposed, as well as the nine years he

2    actually spent in prison and conclusively indicated there was no error in not instructing

3    the jury to find knowledge of prohibited status. Id. And although, as Williams points out,

4    the plain error standard does not apply here,5 Benamor is instructive. There, the Ninth

5    Circuit relied on the stipulation but focused primarily on the nine years in prison. Many

6    courts determining prejudice have similarly relied predominantly on a defendant’s criminal

7    history to find it is implausible that the defendant did not know they had been convicted

8    of a crime punishable by imprisonment for a term exceeding one year.6

9           Here, the Court similarly finds it implausible that Williams was unaware of his

10   status, as formerly convicted of a crime punishable by imprisonment for a term exceeding

11           5“This is the wrong standard. Tellingly, the government cites no case applying the

12   plain error standard to habeas petitions. This is because ‘use of the ‘plain error’ standard
     to review [a] § 2255 motion [is] contrary to long-established law.’” (ECF No. 38 at 19 (citing
13   Frady, 456 U.S. at 167).)
            6See   e.g., U.S. v. Reynolds, Case No. 2:16-cr-00296-JAD-PAL-3, 2020 WL
14
     5235316, at *4 (D. Nev., Sept. 2, 2020) (finding that 13 total years in prison on five felony
15   convictions “renders it implausible that Reynolds did not know at the time of this offense
     that he had been convicted of a crime punishable by imprisonment for a term exceeding
16   one year and forecloses his actual-prejudice arguments.”); U.S. v. Lowe, Case No. 2:14-
     cr-00004-JAD-VCF, 2020 WL 2200852, at *2 (D. Nev. May 6, 2020) (finding that evidence
17
     of serving five years in prison “proves beyond a reasonable doubt that Lowe well knew at
18   the time of the offense that he had been convicted of ‘a crime punishable by imprisonment
     for a term exceeding one year.’”); Whitley v. U.S., Case No. 04 Cr. 1381 (NRB), 2020 WL
19   1940897, at *2 (S.D.N.Y. Apr. 22, 2020) (finding that “any argument that Whitley was
     prejudiced therefrom is belied by the sheer implausibility that, after having been convicted
20   of multiple prior felony convictions for which sentences exceeding a year had been
     imposed, and having in fact served more than a year in prison in connection therewith,
21
     Whitley nevertheless lacked the requisite awareness of his restricted status.”); MacArthur
22   v. U.S., Case No. 1:12-cr-00084-JAW, 2020 WL 1670369, at *10 (D. Me. Apr. 3, 2020)
     (“The record, including the presentence investigation report, shows that Petitioner had
23   numerous prior felony convictions over many years before the § 922(g) conviction at
     issue…[thus] the Government would have been able to prove beyond a reasonable doubt
24   that Petitioner knew of his prohibited status at the time he possessed the firearm.”); Floyd
25   v. U.S., Case No. 19 C 6578, 2020 WL 374695, at *3 (N.D. Ill. Jan. 23, 2020) (“His plea
     agreement stated that he had previously been convicted of a crime (heroin
26   manufacturing/delivery) for which he was sentenced to four years in prison, and he
     admitted at his plea hearing that he ‘had been convicted of at least one crime punishable
27   by imprisonment for a term exceeding one year. It is inconceivable that Floyd would have
     declined to plead guilty…’”) (citations omitted).
28

                                                   7
          Case 3:20-cv-00358-MMD Document 2 Filed 12/02/20 Page 8 of 9



1    one year, given his criminal history. By the time Williams allegedly possessed the firearm,

2    he had previously served more than a year in prison for a prior conviction for felon in

3    possession of a firearm. (ECF No. 34 at 18; see Presentence Investigation Report at ¶

4    37 (Williams was sentenced to 12 to 48 months imprisonment on August 2013 conviction

5    for Ex-Felon in Possession of a Firearm).)

6            Thus, as other courts have concluded,7 Williams is unable to demonstrate

7    prejudice given his criminal record. The Court finds that Williams did not suffer prejudice.

8    Accordingly, Williams cannot overcome procedural default.

9            3.     Structural Error

10           Alternatively, Williams argues that the constitutional errors are structural, requiring

11   only a showing of cause and not prejudice. The Court finds no structural error fatally

12   infected Williams’ indictment. See U.S. v. Feehan-Jones, Case No. 3:15-cr-00011-MMD-

13   VPC-1 (D. Nev. Dec. 2, 2020).

14           F.     Claims Waived by Unconditional Guilty Plea

15           Finally, the government argues that by pleading guilty unconditionally, Williams

16   waived his right to make any non-jurisdictional challenges to the indictment under the rule

17   announced in Tollett v. Henderson, 411 U.S. 258, 267 (1973). (ECF No. 34 at 14.) The

18   Court finds Williams’ claims are barred by his guilty plea. See Abundis, Case No. 2:18-

19   cr-00158-MMD-VCF-1. Therefore, the claims are both procedurally barred, as discussed

20   above, and also barred by his guilty plea.

21   V.      CERTIFICATE OF APPEALABILITY

22           Before Williams can appeal the Court’s decision to deny his Motion, he must obtain

23   a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22; 9th Cir. R. 22-

24   1; U.S. v. Washington, 653 F.3d 1057, 1059 (9th Cir. 2011). To receive such a certificate,

25   a petitioner must make “‘a substantial showing of the denial of a constitutional right’ as to

26
             7As discussed above in footnote 6, other courts have predominantly relied on the
27   amount of time in custody to find no prejudice exists. See, e.g., Lowe, 2020 WL 2200852,
     at *2 n.15 (collecting cases).
28

                                                    8
          Case 3:20-cv-00358-MMD Document 2 Filed 12/02/20 Page 9 of 9



1    each issue the petitioner seeks to appeal.” Washington, 653 F.3d at 1059 (quoting 28

2    U.S.C. § 2253(c)(2), (3)). “The petitioner must demonstrate that reasonable jurists would

3    find the district court’s assessment of the constitutional claims debatable or wrong.” Slack

4    v. McDaniel, 529 U.S. 473, 484 (2000). The Court determines that reasonable jurists

5    would not find its reasoning debatable or wrong. Thus, the Court will deny a certificate of

6    appealability.

7    V.      CONCLUSION

8            The Court notes that the parties made several arguments and cited to several

9    cases not discussed above. The Court has reviewed these arguments and cases and

10   determines that they do not warrant discussion as they do not affect the outcome of the

11   motion before the Court.

12           It is therefore ordered that Williams’ motion to vacate, set aside, or correct his

13   conviction and sentence (ECF No. 32) is denied.

14           It is further ordered that a certificate of appealability is denied.

15           The Clerk is directed to enter judgment in accordance with this order and close this

16   case.

17           DATED THIS 2nd Day of December 2020.

18

19

20                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                     9
